Lebanon (debate)
The next item is the Council and Commission statements on the situation in Lebanon.
Ladies and gentlemen, in connection with the situation in Lebanon, diplomatic activities of the European Union and the Member States remain focused on advancing the cause of peace, stability, economic development and respect for human rights in Lebanon.
We are making efforts to preserve and strengthen the sovereignty, political independence, territorial integrity, unity and stability of Lebanon. The European Union upholds the Lebanese democratic institutions and the legitimate government of the Prime Minister, Fouad Siniora.
However, we are concerned because of the long-term paralysis of the Lebanese institutions. This has been going on since November 2006, and when in November 2007 the President's position became vacant, the paralysis became even more critical.
Apart from being the largest financial donor to Lebanon, the European Union has been making efforts through intensive diplomatic activities also to find a solution for the country's political paralysis.
Within this framework we support the efforts of the United Nations, Saudi Arabia and the Arab League. Thus the European Union upheld the three-part plan, which the foreign ministers of the Arab League unanimously adopted. As is well known, this plan envisages the immediate election of a president, the forming of a government of national unity, and the adoption of a new elections act.
In spite of expressing support for this plan, the Lebanese political parties differ in their interpretation of its execution. There are two main obstacles for the realisation of the proposal. The first one is internal, because the parties cannot reach an agreement regarding their representation in the government, the sharing of ministerial posts, and the new law on elections. The second obstacle is connected with Syria, which refuses to give up its influence in Lebanon.
In spite of everything, the plan of the Arab League is, at this point in time, still the only initiative which can contribute to the resolution of the political impasse in the country. We expect that the General Secretary of the Arab League, Mr Moussa, will continue with his efforts to resolve the existing situation. In this respect the European Union will provide him with every support.
The recent summit of the Arab League, held in Damascus at the end of March, regretfully did not bring the desired results required for the resolution of the situation. Because of Syria's interference in the presidential election procedure, Lebanon expressed its protest by not sending their representative to the summit.
In connection with this, I should like to emphasise the commitment of the European Union to the viewpoints set out in a number United Nations Security Council resolutions.
Another demonstration of the European Union's support of the efforts of the United Nations is its participation in the UN mission in Lebanon. Member States have contributed the largest share of the military force in Lebanon. Despite numerous attacks, during which six members of the Spanish contingent were killed and three Irish soldiers were wounded, the mission has been successful, and in August 2007 it was extended for another year.
European Union Member States also support the establishment of the special United Nations Court for Lebanon in the Netherlands.
Also worth mentioning is that in 2007 the EU-Lebanon Action Plan came into effect. This instrument is an upgrading of the existing cooperation within the framework of the Euro-Mediterranean Committee for the Barcelona Process, and activities within this framework have already commenced.
Member of the Commission. - Mr President, I wish to begin by thanking Parliament for including Lebanon on today's agenda. Many other developments in the Middle East - especially events in Gaza - have recently occupied our attention. This should, however, not make us forget the strategic importance of Lebanon for the region and as a partner of Europe.
The present situation in Lebanon is extremely worrying. The deep political crisis continues: on 24 March, the parliamentary session to elect a President was postponed for the 17th time since November 2007. The Summit of the Arab League in Damascus has not delivered a solution either.
While the security situation has remained relatively calm with no major incidents, public tension and anxiety have increased. Violence could break out at any moment as the political crisis goes on, with unforeseeable consequences for the country and its people.
Indications that Hizbollah has replenished its military capacity since 2006 are worrying, especially in the light of the recent threats against Israel, following the death of Imad Mugniyeh. Moreover, the protracted crisis is having a very negative impact on the socio-economic situation in Lebanon.
As you are aware, Europe is active at many different levels to help Lebanon: we remain the biggest contributor to UNIFIL, and the European Union has also been the most important donor at the Paris III Conference. We have been firmly supporting the Arab League's Initiative since it was launched in January 2008 and our Community instruments have allowed us to provide a targeted response to some of the major challenges.
The European Neighbourhood Policy has developed into a major instrument to support Lebanon's reform process and to contribute to economic and social stabilisation, even though reform efforts are severely hampered by the current political stalemate.
What are our priorities for the immediate future? Continued support for the implementation of the Arab League Initiative remains our key priority. Despite all difficulties, this initiative enjoys broad support and it represents for the moment the only option to find a solution. An important date in the process will be 22 April, when the next presidential election session in the Parliament is scheduled.
The idea of a special Lebanon Summit within the Arab League framework has recently been floated. If it materialises, we should see how we can best provide support for this initiative. We should note, however, that it is Syria that currently holds the Presidency of the Arab League.
A clear and continued commitment to the full implementation of the Security Council resolutions relevant to Lebanon also remains essential, indeed crucial. The publication of the next implementation reports on UN Security Council Resolutions 1559 and 1701 - in May and July 2007 respectively - will therefore be essential milestones.
We should also continue efforts to maintain momentum in the Middle East peace process, which has an impact on Lebanon. I remain in close contact with my Quartet partners and am looking forward to the Middle East conference planned by the European Parliament later this year.
on behalf of the PPE-DE Group. - (ES) Mr President, as the representatives of the Presidency-in-Office of the Council and the Commission have told us, and yesterday the High Representative, Mr Solana, when he appeared before the Committee on External Affairs, the recent Arab League Summit in Damascus did not produce any results, to put it diplomatically.
This is now the 17th time that the Speaker of the Lebanese Parliament, Nabih Berri, has postponed the planned vote to elect the President. This decision has not been taken because of a lack of consensus on the figure of the candidate for the presidency, who, as everyone knows, is a Maronite Christian, nor because of a lack of consensus on the person - the head of the armed forces, Michel Suleiman. This was clear to us as a delegation of MEPs who were in Damascus with the Deputy Prime Minister, the Minister of Foreign Affairs and representatives of Lebanese opposition parties, such as Hezbollah and Amal.
The problem, Mr President, comes down purely and simply to the distribution of power; it is about establishing blocking minorities in the Lebanese Council of Ministers and about allocating the positions of head of the secret service and head of the armed forces. This whole situation, as the Commissioner rightly said, seriously affects the credibility, functioning and international image of the country.
We therefore want the European Parliament to call for the current opposition forces to find a solution, in order to put the higher interests of the country before these internal issues, so that we can continue working, as we did in the EU electoral observation mission promoted by the Commission, towards a sovereign, democratic, free, viable Lebanon that can be constructed in peace.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, there is renewed talk of war in Lebanon. The political impasse, which has already involved 27 postponements of the convening of Parliament to elect the President of the Republic, could deteriorate, making Lebanon fertile ground once again for inter-Arab conflict and a for now latent source of tension between Iran and Hezbollah and Israel.
The Arab League Summit in Damascus failed, as has been mentioned. However, there is feverish external activity on the part of the Prime Minister, Fouad Siniora, and the Speaker of the Lebanese parliament, Nabih Berri. These two strands of diplomacy that I would say are running in parallel, but until now have not been communicating, represent the dialogue of the deaf that has been dragging on for months between the majority and the opposition.
In my opinion, any attempt to contribute to solving the crisis in Lebanon must necessarily take account of both the internal and the international situation. In fact, all the Lebanese forces have strong links outside the country, some of which are tighter than others. Against this background it will be important to assess the results of the summit taking place today in Sharm el-Sheikh between Egypt and Saudi Arabia. It would be useful if an extraordinary meeting of Arab League Ministers could be called as soon as possible, as requested by Prime Minister Siniora, to try to bring Damascus to a position where it respects Lebanon independence.
Within this framework, however, I would not leave out an analysis of the truly unique socio-economic situation in that, despite the crisis that followed the war, Lebanon saw its GDP grow by 4% in 2007. However, the social situation is very difficult. A general strike has been called by the trade unions for 7 May, in a bid to raise minimum wages, and according to UN data, one million Lebanese out of a population of four million are living below the poverty line on less than two dollars a day.
If we want to help with finding a solution, let us ensure that 22 April is not wasted, not least because 21 August looks like it will be an impossible date to get through. This is the date the candidate for the Presidency has given for his resignation as head of the armed forces because he has reached the age limit. If a solution has not been found by that date, the crisis will spread to the army, as well as bringing an end to the candidacy of General Suleiman for good.
I would like to finish with the words of Prime Minister Siniora: 'Lebanon cannot be governed from Damascus, but it cannot be governed against Damascus either.' This seems to me a balanced position, and a benchmark for any initiative by the European Union.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, I am in almost full agreement with what Mrs Napoletano has just said. I say 'almost' because I think that ultimately we need to bear in mind certainly Damascus, certainly other capitals, but in particular the fact that in Lebanon what they are facing, in apparently new forms now, is a policy of systematic assassination of one's opponents. The more popular they were, the more likely the former communist leader, and all of them, were to be killed in this series of assassinations.
We therefore can - and must - certainly pay attention to the diplomatic dimension, but unless we remember that in today's Middle East, as in Europe in 1937, 1938 and 1939, what is being faced is on the one hand an assassination policy and on the other the political reality of victims in the name of freedom, even of enemies, I do not believe we can find the right direction, a direction that can only be given by Europe if it remembers that it was itself delivered from having to renounce national sovereignties, for which reason we have not had wars in Europe in recent years, except in Yugoslavia and elsewhere. That was the imperative, and should also be so in the Middle East: to have something based on freedom and human rights as opposed to the ostracism and blackmail of the dictatorships of the 1930s, and those today in the Middle East and Far East.
Mr President, obviously we have limited influence on the situation in Lebanon. It does seem, though, that we have not done all we can to hinder the destabilisation of Lebanon by Hezbollah. This organisation is responsible for terrorist attacks in Lebanon, including the January 2008 attacks, which were aimed at areas under the jurisdiction of UNIFIL. Hezbollah is a private army which, with support from Iran and Syria, is destroying that once flourishing country. For this reason Hezbollah should be added to the European list of terrorist organisations as a matter of urgency. This is the only way we can effectively block its activities among the Islamic public in Europe. This is the only way we can block off the European part of the money that flows to this organisation.
It is worth taking this opportunity also to recall the scandalous energy contract signed by Switzerland and Iran. Swiss politicians should be left in no doubt that terrorists acting in Lebanon are also benefiting from this money.
Thank you, Mr President. President Pöttering, I would like to put a specific proposal to you, to propose that various Lebanese parliamentary leaders be invited here to the European Parliament in order to discuss the Arab League's proposals and to encourage an exercise in parliamentary diplomacy, so that we do not remain impassive in the face of the situation in which the Lebanese people have become pawns in a geopolitical game that is extremely dangerous, both for them and for peace in the Middle East.
This proposal could be carried out in the next few weeks as, given the deterioration of the situation in Lebanon, we cannot remain impassive, and Lebanese democracy is one of the weakest links in the Middle East.
We cannot allow the crisis between Iran and the United States and Iran and Israel to turn Lebanon into a battlefield in which every side loses.
We need to support the Arab League initiative for a commitment to the election of a new President.
We cannot let up in our support for the International Court regarding the murder of Rafik Hariri. We are quite concerned about the delay in the investigation, which makes it difficult to protect key witnesses in the case, such as the Syrian Mohammed al-Siddiq, who recently disappeared.
The European Union needs to exert as much pressure as possible so that Syria and Iran cease to hinder the resolution of the political conflict in Lebanon and support the Arab League's proposal on the election of a new President.
We are also concerned about the constant smuggling of weapons into the country to arm an illegal militia. The Lebanese army should have the monopoly on military activity and control its territory.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, the Lebanese people and democratic civil society in that country are the victims of a political crisis decided elsewhere.
On one side there is the United States, quick to play the Lebanese card against Syria and Hezbollah as part of its pro-Israeli stance to try to stabilise an area devastated by its illegal war against Iraq and to consolidate the military might of the State of Israel. It cannot allow itself to lose Lebanon. On the other side are Iran and Syria and their allied regimes that are playing out their contest for political, military, nuclear and regional supremacy in Lebanon. It does not matter if this means massacre, even the physical massacre, of the Lebanese. They do not want to lose Lebanon either.
The European Union's role is not to align itself with one or the other in this international chess match. As Europeans we need to do what we can to try to keep Lebanon politically united, by protecting its sovereignty and encouraging dialogue between the government coalition, Hezbollah and General Aoun, starting with the presidential elections. The person elected must be a candidate both parties are happy with. That is Lebanon. The secular, multi-faith nature of the country is a valuable asset for the whole of the international community, and particularly for Europe.
on behalf of the IND/DEM Group. - (NL) Mr President, where to start when it comes to breaking the continuing political impasse in Lebanon? The answer is actually too simple for words, and I am convinced that the Council and the Commission are also well aware of this. In any case, my clear answer is: start with the disarmament of Hezbollah. A highly efficient, heavily armed organisation outside the legal authorities' official means of exercising power is obstructing the normal functioning of the Lebanese state institutions and has so far also blocked a national political compromise.
Simple answers to international crises are often difficult to put into practice. This certainly also applies to the urgent disarmament of Hezbollah; after all, the spectre of renewed civil war is looming. On the other hand, Hezbollah's continuing position of military power is guaranteeing the continuing influence in domestic affairs of its two great sponsors, Syria and the Islamic Republic of Iran. The consequence of this is obvious: the real threat of a further violent confrontation with neighbouring Israel. Besides, the connection with Tehran's present hardline nuclear course is evident.
Council and Commission, what solution will Europe supply to this Lebanese dilemma?
Mr President, I have one further brief question. According to reports in today's US press, a Member State, Bulgaria, is channelling profits from the drugs trade to Hezbollah. I should like the Council to tell me what the situation is. An EU Member State earning money for Hezbollah from the drugs trade - that strikes me as particularly serious.
(EL) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, today's debate gives me great satisfaction. Despite all attempts and initiatives on the part of European bodies, I believe we are acting as though we have abandoned to its fate a people ensnared in successive political crises.
Our treatment of the situation is awkward. We seem not to realise that the situation in Lebanon is connected with the challenges in the Middle East and that these challenges are crucial for international security and peace as well as for the EU's strategic plans in the Mediterranean and the Middle East.
I believe that the European Parliament should be made to understand clearly that we in the EU must adhere to the commitments made in our partnership with Lebanon. This obliges us to support the legally elected government, which was formed after the last elections in accordance with constitutional requirements, and which today is the target of attacks and threats.
We must demonstrate our support through deeds. As Mrs Napoletano has also said, we are not giving enough money, because we are keen on an outcome that resolves the crisis and ends insecurity. Such an outcome requires institutions to function. Parliament has to work as a forum for democratic dialogue and state control; it has to voice the diversity that is an essential part of Lebanon's identity.
A certain parliament is still closed, not just for the election of the President of the Republic, but for all business. If any way is to be found out of the crisis, the President of the Republic needs to be elected immediately and a new government must be formed in accordance with the Constitution. Regional forces competing with each other ought not call the tune, as currently seems to be the case in the presidential election. We must also demonstrate our support for the Lebanese seeking the truth behind political murders. Hundreds of thousands of people are demonstrating in the streets, waving 'We Want The Truth' banners.
We in the EU must act more effectively and strategically in the region. We must promote responsibilities and genuine interests. We must also find possible resolutions and peace in the states in the area and in the Arab states. There must be understanding and national dialogue.
Let me end on an optimistic note. I believe that the political powers have acted responsibly: events could have led to civil war and a coup, but this did not happen. Let us therefore make the most of these positive elements.
(FR) Mr President, ladies and gentlemen, as chairwoman of the delegation for relations with the Mashreq countries, I am pleased we have a debate on Lebanon on the agenda for this afternoon.
The crisis that this country has been experiencing for several months obviously goes beyond the challenges of a simple presidential election or the formation of a government. We know that it is the very foundations of the political system that are in question, based as they are on the subtle balance between the different religious faiths in the Lebanese patchwork.
What is also in question is the place Lebanon hopes to take in the regional arena. Does it want to be an aircraft carrier of the United States and their allies in the region, or the advanced post of a so-called Shi'ite crescent? I do not believe that Lebanon really has to choose between the American camp and the Syrian/Iranian camp. The only viable camp for Lebanon is the camp of Lebanon itself.
It is certainly not for the European Union to interfere in Lebanese internal affairs. Europe does not have to support one coalition over another. What the European Union can do is offer itself as a mediator, help the Lebanese parties to find a minimum of trust in each other - which is essential before any agreement can be reached - and put forward its good offices to launch a process of understanding and compromise.
We are right to support the Arab League's plan based on a triple consensus: one president, one government of national union and the reform of the electoral law guaranteeing fair representation of all the components of Lebanese society. That is the condition sine qua non for the political secularisation that is provided for in the Taif Agreements and that a growing majority of the Lebanese people want to happen.
We must support every initiative to achieve this. In this regard, the proposal by Nabih Berri, speaker of the Lebanese parliament, which proposes to revive national dialogue, is a positive signal. Just as we have done for many years, we must continue to support a Lebanon that wants to be sovereign, united and at peace with itself at last.
- (ES) Mr President, I have the impression that one of the few times that Lebanese members of parliament elected in 2005 have been able to act freely was recently, at the plenary sitting of the Euro-Mediterranean Parliamentary Assembly in Athens, because being a Lebanese member of parliament is certainly very dangerous, as events have tragically demonstrated.
I think that there are some who want us to believe that there is no solution for Lebanon, and therefore that Lebanon is not viable as an independent, sovereign and democratic State. We need to fight against this by supporting the Lebanese institutions, supporting the Arab League's plan and demanding the removal of any obstacles that are being placed in the way of peace and understanding coming to that country.
Europe has not washed its hands of Lebanon; I would like to remind everyone here of the European military presence in UNIFIL 2, which is an impressive number, and there have been many casualties and deaths, as the Council has reminded us.
Our political presence is equal to this military presence. We have limitations, but within those limitations on our capacity, we need to ask the powers outside the region and the Lebanese to reach an agreement, as without them it will be impossible for there to be socio-economic development for the good of the people or peace in the Middle East.
Mr President, the recent Arab summit was more soap than substance. It failed to resolve the important questions due to the absence of key players.
Lebanon's political crisis and ever-worsening security situation means that the EU must improve the political dialogue and assist a return to the rule of law and democracy. Despite the EU-Lebanon Action Plan having identified effective implementation of Lebanon's international commitments with respect to human rights and fundamental freedoms as a priority, almost no progress has been made. Dysfunctional state institutions and the worsening economy have caused civil disquiet and protests. Even the recent teachers' strike is toothless without responsive state institutions.
The current political situation undermines the European Neighbourhood Policy (ENP) reform agenda, but the ENP can be a catalyst for political debate by moving it from power-based discussions towards issue-based discussions. ENP partnership rewards progress. Lebanon is not the best student at learning and cooperating with the ENP, but we cannot allow its adoption as if it were a strategy choice.
(SK) As a member of the Euromed/Barcelona Process delegation, I monitor the issue of Lebanon and I regret to say that although Lebanon has a majority parliament, a legitimate majority, this majority is being intimidated and the parliament does not meet at all.
Since the murder of Rafik Hariri, who was well-known and respected, there has not yet been a presidential election and the country as a whole is incapable of finding a political solution to this complicated situation. Members of the Lebanese Parliament whom I met recently, both at the latest Euromed meeting in Athens and here in Brussels, told us how terrible conditions for them are. The feeling in Lebanon is that in practical terms Syria has political power over the country, specifically over southern Lebanon where Hezbollah puts the area in danger on a daily basis by firing rockets into northern Israel. Iran supports the situation and I do not think that this axis is willing to accept democratic changes.
I would like to appeal to my colleagues and to all those present, in both the Council and this Parliament, to adopt measures to provide immediate assistance to Lebanon.
Mr President, I am also a member of the Delegation for relations with the Mashreq countries, and, indeed, Lebanon is in a tragic situation.
But I must say to the Council and the Commission that, listening to you this afternoon, I am less than impressed by the sort of impotence of your presentations. You are passing off your responsibilities to an equally impotent Arab League.
We seem to be making no progress, and I think Europe could play a much more significant part, not only in Lebanon but in the whole Middle East issue. It sits on a fence and does not come off that fence. Please, Council and Commission, can we take a much stronger line on the whole Middle East issue from a European point of view and not just indulge ourselves in pious platitudes?
(PL) Mr President, I would like to concur with those voices that say that Europe should come up with an initiative now, and ahead of the suggestion from Mrs Patrie, Chair of the delegation, that we should proffer an opportunity for the main Lebanese forces to speak in our Parliamentary forum and tell us what is really blocking the summoning of their Parliament and commencement of the process of electing a President. I believe that a definite policy on Syria is also required. The key to the entire policy on Lebanon lies in Damascus. We cannot separate our policy on Syria from our position on Lebanon.
If there is currently talk about negotiations between Israel and Syria concerning Israel abandoning the Golan Heights, then one condition must surely be met, which is that Lebanon has the right to be a democratic country, and Syria has to accept that.
President-in-Office. - (SL) Ladies and gentlemen, I have listened very carefully to the views of members during the today's debate, and I should first say that there is a considerable consensus, both in the Parliament and in the Council, that it is high time that the stalemate situation in Lebanon is overcome.
The Council has been making efforts in several ways. Some of you, amongst others Mrs Kratsa-Tsagaropoulou and Mrs Napoletano, have emphasised that sending money and financial funds to Lebanon is not enough, and that just electing a president will not be enough either.
This is true. However, in Lebanon and in connection with Lebanon the European Union is doing much more. Here I should like to express gratitude to Carlos Carnero González, who, like myself, in his introductory contribution emphasised the considerable commitment of the European Union in the area of security through its military forces, a commitment which has already cost lives. However, that is not nearly enough. The Presidency of the European Council agrees that it is necessary for the European Union also to play a political role.
At this stage we must not forget that the Arab League initiative, which the European Union supports, is on the table and that the ongoing efforts of the Secretary General, Mr Moussa, deserve to be supported; and the European Union does support them and will continue to support them.
We shall be adapting our actions in connection with Lebanon to suit events as they unfold. I have already mentioned that the presidential election alone will not resolve all the difficulties. A new government will also need to be formed, an electoral reform will be necessary, and, of course, we shall continue to strive for all of this.
The fact is that a resolution of the political crisis would also have an effect on the economic situation in the country. And in making these efforts, the Council and the European Union remain committed to providing support for Lebanon.
This is a country with a huge potential; and that is why we wish to help it and are determined to provide all the assistance that is within our scope, so that Lebanon can achieve political stability and full economic prosperity as soon as possible.
Member of the Commission. - Mr President, I would like to thank the Members for a very important and responsible debate. I shall report its contents to my colleague, Benita Ferrero-Waldner.
It seems to me that we - that is, Parliament, Council and Commission - share the basic view that we will certainly continue to support our long-standing partner, Lebanon, in this very critical phase. Given the complexity of the challenges Lebanon currently faces, it is indeed essential that, as European institutions, we coordinate our efforts as much as possible and take full advantage of our capabilities. The European Parliament has already made valuable contributions to our cooperation with Lebanon in the past. A good example is the European election observation mission at the 2005 parliamentary elections.
Indeed one of the key tasks ahead is to help Lebanese democracy to become more robust to face challenges like the present crisis. Electoral reform is a crucial element in every initiative that is expected to make a lasting impact on Lebanon's political system. In this context, the European Parliament, with its particular expertise and know-how, can - and, I trust, will - play a key role.
It is also true that the conflicts in the region are interlinked, as was underlined by several speakers. As you know, Lebanon and Israel have never reached a peace agreement. Lebanon hosts 400 000 Palestinian refugees partly because Israel and the Palestinians have not yet reached a peace deal. Part of the Hizbollah's raison d'être is the ongoing occupation by Israel of the Shebaa farms. Therefore, from the point of view of the European Union, a sustained and lasting solution can only be achieved through a comprehensive approach to the peace process. Solving one track of the peace process will help in other areas, but no one track can be secure without progress on others. Certainly, reaching an agreement between Israel and Syria could help to diffuse tensions in Lebanon, and therefore we have thrown our full support behind the current political process. We are hopeful that progress can be extended to other tracks in due course.
(FR) The debate is closed.
The vote will take place at the next part-session in Strasbourg.